DETAILED ACTION
This Office Action is in reply to Applicants request for continued examination received on April 26, 2022.  Claim(s) 1-6, 8-16, and 18-20 is/are currently pending in the instant application.  The application claims priority to U.S. Provisional application 62/729,856 filed on September 11, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 2, 5, 6, and 9 in the response filed on 09/29/2021.  Claims 7 and 10-20 are canceled. 

Specification
The disclosure is objected to because of the following informalities: The disclosure and claims use the acronym KPI without ever defining exactly what the abbreviation stands for.  For this Office action the examiner assumes it stands for the widely accepted “Key Performance Indicator” (KPI).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6, and 8-9 are directed to a method which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
extracting, by a processor operatively coupled to a network, historical data from a database, operatively coupled to the network wherein the historical data comprises a plurality of stage levels representative of time a contact center resource spends servicing a stage level in a customer journey; 
pre-processing, by the processor the historical data, wherein the pre-processing further comprises deriving adjacency graphs, deriving sequence-zeros, and deriving stage-histories, for each stage level such that the pre-processed data comprises probability vectors approximating likelihood of different paths between the stage levels that define the customer journey; 
determining, by the processor stage-predictions using the pre-processed historical data and constructing a predictions model therefrom wherein the predictions model is configured to predict workload demand based on modeled progression of the customers through the stage levels as defined by the stage-predictions, and wherein the determining the stage-predictions comprises the steps of:
running a flushing algorithm which runs iterations of the historical data to flush volumes, determined by the probability vectors, through multiple stage levels and work periods;
withholding a withheld portion of the historical data for validation, resulting in the withheld portion and a remaining portion;
using the remaining portion to build and train the prediction model; 
using the withheld portion to validate the predictions model; and 
calibrating the prediction model; and 
deriving by the processor, predicted workload demand using the constructed model and displaying the predicted workload demand in a graphical user interface operatively coupled to the network;
wherein: 
the historical data comprises data from interactions related to the stage levels occurring in a current work period that just precedes the next work period, the data from the interactions of the current work period being processed in real-time to construct the predictions model so that the predicted workload demand can be derived for the next work period; 
the predicted workload demand comprises workload predicted by the predictions model given a volume of interactions resulting from a predicted progression of customers through the stage levels of the customer journeys, including predicted abandons; and 
the predicted workload demand comprises resources required to handle the predicted workload to deliver a KPI metric target for the contact center.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Collecting historical data, analyzing the historical data, establishing a prediction model, and predicting workload recites concepts performed in the human mind.  But for the “by a processor”, “a network” and “a database” the claim encompasses a user collecting historical data, analyzing the data for probability statistics, and modeling a contact center environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The database in Claim 1 is just applying generic computer components to the recited abstract limitations.  The database in Claim 11 is just data storage.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and a database coupled to a network (Claims 1 and 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0029] about implantation using general purpose or special purpose computing devices (Each of the end user devices 105 may be a communication device conventional in the art, such as a telephone, wireless phone, smart phone, personal computer, electronic tablet, laptop, etc., to name some non-limiting examples.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-6, and 8-9 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-9 are directed to an abstract idea.  Thus, the claims 1-6, and 8-9 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.  The arguments begin on page 5 of the response.  Regarding the rejection under 35 U.S.C. § 101, the applicants position that the claims to not recite any judicial exception enumerated in the 2019 PEG, and are not directed to a mental process.  The argument includes that he amendments include “real-time updating” of the production model so the predictions for a next period are made with the most current data.  The argument includes that this real-time updating and o use of complex models is beyond human mental processes.  Further, the Applicants argue that claim 1 should be considered eligible because it integrates the aspects of the claim into a practical application since the claimed subject matter is limited to a specific practical effect.

The Examiner does not agree with the arguments.  First, the argument that real time updating of a prediction model cannot be performed in the mind is not a sufficient argument.  A prediction model does not have to be some complex that a human cannot perform the function.   Additionally, a prediction based on historical data can, for example, be a mathematical equation which is used to input a few data points and output a result for a target metric.  In this case a human could predict based on historical data the number of calls they will get in the “next work period”.  If the target metric is reducing call times or wait times then based on the predicted number of calls the options are to add more agents handling calls or facilitate agents to conclude calls in a timelier manner.  This does not require a computer or even complex math.  Further, based on analysis of historical data a human may predict that calls on Monday after the weekend are higher than average and more agents are needed on that day to handle the added call volume.  
Second, the Examiner does not find the application to be integrated into a practical application.  In this case the claim limitations are using a computer as a tool to perform the otherwise abstract idea of predicting workload demand to handle a predicted workload while meeting a KPI target metric.  The computer in the case is merely a tool used for a prediction which could be done by a human with the historical data.  Further, the model is generically claimed and is using known training and learning techniques which equates to applying a computer to perform and otherwise abstract idea. 



Regarding the rejection under 35 U.S.C. § 103 in view the combination of Bay Bridge and Annadata, the applicants argue that the amended claim language is not taught or suggested by the cited references.  Specifically the Applicants cite the amendment to claim 1 where the Applicants position is that the amendments are supported by the specification and a distinguishable over the prior art.  
The Examiner agrees with the argument.  The amendment to the claims is substantial and includes additional limitaaions which are not found in either Bay Bridge or Annadata.  The rejection of the claims under 35 U.S.C. § 103 is withdrawn at this time. 

In summary, the Examiner has withdrawn the rejction under 35 U.S.C. § 103 in view of the amendment to at least claim 1.  The rejection under 35 U.S.C. § 101 remains and has been updated based on the applicants amendments to the claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        May 18, 2022